Citation Nr: 1809500	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disorder, including asthma.

3.  Entitlement to service connection for a lung disorder, including asthma.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a low back disorder, including degenerative disc disease of the lumbar spine, secondary to the left hip disorder.

7.  Entitlement to service connection for a right hip disorder, claimed as secondary to the service-connected left hip disorder.

8.  Entitlement to service connection for left heel spur.

9.  Entitlement to service connection for hyperventilation syndrome and anxiety.


REPRESENTATION

Appellant represented by:	National Association of County VSOs


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his father, his mother and ex-wife


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1994.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's attempt to reopen his claims of entitlement to service connection for bilateral hearing loss and service connection for a lung disorder; that rating action also denied service connection for a low back disorder, service connection for a left knee disorder, service connection for a right knee disorder, service connection for a right hip condition, service connection for bone spur of the left heel, and service connection for hyperventilation and anxiety.  He perfected a timely appeal to that decision.   The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2015.  A transcript of that hearing is of record.  

On October 10, 2017, the Veteran appeared at the Indianapolis RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of the hearing has been associated with the file.  After the hearing, the Veteran submitted additional evidence along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2017).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues of entitlement to service connection for a lung disorder, including asthma, and service connection for left and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  By a rating action in September 1994, the RO denied entitlement to service connection for bilateral hearing loss; the Veteran did not perfect an appeal, and no new and material evidence was received within one year of the determination.  

2.  Evidence received since the September 1994 decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  

3.  In a January 2010 rating decision, the RO confirmed a previous denial of service connection for a lung disorder, including asthma, claimed as secondary to environmental hazard in the Gulf war.  The Veteran was notified of the decision and his appellate rights, but did not initiate an appeal within one year of notification of the decision.  

4.  The evidence associated with the claims file since the January 2010 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a lung disorder, including asthma, claimed as secondary to environmental hazard in the Gulf war, and raises a reasonable possibility of substantiating the claim.  

5.  A chronic low back disorder was not manifested in service; arthritis of the lumbar spine was not manifested in the first post service year; and a current back disorder is not otherwise shown to be related to service or to a service-connected disability.  

6.  The Veteran does not have a right hip disorder.  

7.  The Veteran's left calcaneal heel spur is not caused or aggravated by his service-connected left ankle disorder.   

8.  At the October 2017 Board hearing, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issue of entitlement to service connection for hyperventilation and anxiety disorder.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  The criteria for reopening a claim of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  

3.  The January 2010 rating decision denying service connection for a lung disorder, claimed as asthma, on the basis that new and material evidence had not been submitted, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

4.  The criteria for reopening a claim of entitlement to service connection for a lung disorder, claimed as asthma, also claimed as secondary to environmental hazard in the Gulf war, have been met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  

5.  The criteria for service connection for a low back disorder, secondary to the service-connected left hip disorder, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

6.  The criteria for service connection for a right hip disorder, secondary to the service-connected left hip disorder, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

7.  The criteria for service connection for a left heel spur, secondary to the service-connected left ankle disorder, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

8.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for hyperventilation syndrome and anxiety have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws, Regulations, and Court Precedents-New and Material evidence.

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C. § 7105 (b) (1) (2012); 38 C.F.R. §§ 3.103 (b) (1), 19.25, 20.1103 (2017).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2017).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

II.  Factual background & Analysis-Claim to reopen.

A.  S/C-bilateral hearing loss.

Historically, the Veteran filed a claim for service connection for bilateral hearing loss pain (VA Form 21-526) in June 1994.  

Of record was a Certificate or Release from Active Duty which indicates that the Veteran served on active duty from July 1986 to April 1994.  His military occupational specialty was as in aviation.  He was awarded the National Defense Service Medal, the Bronze Service Medal, Joint service Achievement Medal, and the Southwest Asia Service medal with 2 Bronze Service Stairs, and the Kuwait Liberation Medal.  

The service treatment records (STRs) show that the Veteran had an examination for flight duty in August 1986; an audiometric examination revealed pure tone thresholds of 5, 0, 0, 10, 15, and 10 at the 500, 1000, 2000, 3000, 4000 and 6000 Hertz levels in the right ear, and 5, 0, 5, 10, 15, and 10 at the same Hertz levels in the left ear. An examination conducted in November 1990 noted that hearing was normal to voice.  On the occasion of a flight examination in January 1994, an audiometric examination revealed pure tone thresholds of 10, 15, 25, 20, and 15 at the 500, 1000, 2000, 3000, and 4000 Hertz levels in the right ear, and 0, 10, 20, 30, and 5 at the same Hertz levels in the left ear.  No hearing loss was noted during service.  

The Veteran was afforded a VA audiometric examination in May 1994; at that time, he indicated that he served on active duty as a helicopter pilot.  The examination revealed pure tone thresholds of 0, 10, 5, 15, and 15 at the 500, 1000, 2000, 3000 and 4000 Hertz levels in the right ear, and 0, 0, 0, 15, and 20 at the same Hertz levels in the left ear.  Speech recognition was 100 percent in both ears.  The diagnosis was bilateral hearing within normal limits for rating purposes.  

By a rating action in September 1994, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  This decision was based on a finding that hearing was shown to be within normal limits for VA purposes.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof in September 1994.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the September 1994 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for bilateral hearing loss.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim for service connection for bilateral hearing loss (VA Form 21-0820) was received in January 2012.  Submitted in support of the claim were VA progress notes dated from June 2009 to May 2012.  These records do not reflect any complaints or audiometric testing which reflects a finding of hearing loss.  

The Veteran was afforded a VA audiological examination in June 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
35
LEFT
20
20
15
30
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 in the left ear.  The Examiner reported normal hearing in both ears through VA rating frequencies.  

At his personal hearing in October 2017, the Veteran indicated that he was exposed to high noises as an army aviator.  The Veteran indicated that he has not been diagnosed with hearing loss; however, he stated that he has been issued hearing aids by the VA hospital.  

First, the Board finds that the Veteran's October 2017 testimony of acoustic trauma and hearing loss since service is cumulative of the evidence considered at the time of the September 1994 rating decision.  Such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156. 

The Board does find that some of the evidence received since the September 1994 rating decision is new in that it was not previously of record.  However, the Board notes that, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

As such, the Board finds that the newly submitted June 2012 VA examination is not material as it continues to show that the Veteran does not have hearing loss for VA purposes.  As the additional evidence is not new and material, the claim of service connection for bilateral hearing loss is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (

B.  S/C-lung condition, including Asthma, secondary to exposure to environmental hazard in the Gulf war.

Historically, the Veteran initially filed a claim for service connection for a lung condition in December 2005.  Submitted in support of the claim were private treatment reports dated in March 2006, which contains the report of a CT scan of the lung that revealed low lung volumes; however, the lungs were otherwise clear.  Also submitted was a medical statement from Dr. Jonathan D. Ruzi, dated in May 2006, indicating that the Veteran was a life-long smoker with reactive airway disease and shortness of breath.  Dr. Ruzi noted that complete pulmonary function tests (PFTs) found mild restrictive dysfunction and a mild reduction in diffusion capacity.  The impression was reactive airway disease, with PFT being consistent with very mild obstructive dysfunction.  

Also submitted in support of the claim was a statement from the Veteran's father, dated in May 2006, who maintained that his son did not have any respiratory conditions prior to entering active duty in July 1986.  He stated that, following his period of active duty as an Army Aviator during Desert Storm, the Veteran experienced allergy episodes which persisted and have gotten worse.  He believed that the Veteran's allergy problems along with his respiratory condition are related to his Gulf War exposure as well as the inoculations and pills that were taken as preventive measures against possible biological contaminants and his exposure to particular matter from the burning oil wells in Kuwait.  

On the occasion of a VA examination for evaluation of the respiratory system in August 2006, the Veteran reported the onset of lung problems in late 2004.  The Veteran reported experiencing tightness in the chest and difficulty breathing.  At that time, he denied a history of asthma.  Following a physical examination, the reported diagnosis was mixed obstructive restrictive lung disease.  The examiner stated that the Veteran has mixed obstructive lung disease which is not caused by or a result of allergic rhinitis.  The examiner stated that the Veteran's clinical picture and pulmonary function test results indicate that he has mild restrictive disease that is not associated with allergic rhinitis.  

By a rating action in September 2006, the RO denied the claim of service connection for a lung disorder, diagnosed as mixed obstructive restrictive lung disease.  This decision was based on a finding that the Veteran's lung condition was neither occurred in nor was caused by service.  The Veteran did not file an NOD with that determination within one year of the notification thereof in September 2006.  

In May 2009, the Veteran indicating that he was seeking to establish service connection for a respiratory condition due to Gulf War Syndrome.  Submitted in support of claim were VA progress notes dated from July 2008 to June 2009.  These records reflect a past medical history of asthma, but noted that PFTs were normal.  

In a January 2010 rating decision, the RO confirmed the previous denial of service connection for asthma.  The RO determined specifically that, since the Veteran's respiratory problems had been diagnosed as asthma, it did not meet the requirements for a "qualifying chronic disability."  The RO also determined that, while the records established the presence of a current disability, namely asthma, it did not establish that the condition was incurred in or related to the Veteran's service.  

The Veteran did not file an NOD or submit new and material evidence within one year of the January 2010 rating decision, and the decision is final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103.  

Of record is the report of a VA examination in October 2011.  The Veteran indicated that he has been checked for heart and lungs disease but no abnormality was found.  He denied any smoking any asthma or COPD or any other lung condition.  It was noted that the Veteran has been diagnosed with sleep apnea but other than that he does not have any diagnosed lungs disease.  It was noted a chest x-ray, performed in October 2011, was reported to be normal.  The examiner stated that the Veteran has mixed obstructive restrictive pulmonary disease which is shown by low FEV1/FVC and low DLCO.  

In January 2012, the Veteran submitted a claim (VA Form 21-0820), essentially requesting to reopen his claim of service connection for a respiratory condition, to include as due to environmental hazard in the Gulf war.  

A VA examination for evaluation of respiratory conditions was performed in June 2012.  It was noted that the Veteran had a current diagnosis of mixed obstructive restrictive lung disease, with an onset date of 2009.  

Of record is primary care note, dated in August 2012, indicating that the Veteran was seen for evaluation.  It was noted that his last PFTs confirmed progressive restrictive pulmonary disease of undetermined etiology.  It was also noted that the Veteran is a non-smoker past and present.  The examiner stated that "it would appear at least as likely as not that his restrictive pulmonary disease is related to Gulf War exposure.  

At his personal hearing in October 2017, the Veteran maintained that, while on active duty during Desert Storm, they were exposed to chemicals and irritants flying assault helicopters; they did assaults both to the Euphrates River and some other questionable places, including chemical facilities.  The Veteran related that he is currently diagnosed with mixed obstructive restrictive lung disorder, hyperactive airway due to environmental irritant, and he noted that the VA has diagnosed him with asthma.  The Veteran reported that his last PFT confirmed progressive restrictive pulmonary disease undetermined etiology; he stated that his private doctor went on to document what appears as least as likely as not that my restrictive pulmonary disease related to Gulf War exposure.  

Submitted after the hearing was a medical statement from Dr. Steven Danek, dated in December 2015, who reported that a methacholine challenge test was positive for a diagnosis of reactive airway disease.  

Also submitted were private treatment reports dated from January 2016 to June 2017, which show that the Veteran continued to receive clinical attention for a lung condition, diagnosed as restrictive airway disease.  A treatment report, dated in January 2016, reflects an assessment of intrinsic asthma, reported as a new diagnosis.  

Among the records is the report of a hospital summary from DLP Marquette General Health System, dated in September 2016, which shows that the Veteran was admitted to the hospital from the emergency department where he was seen after experiencing intermittent chest pain.  He stated that he had had intermittent chest pain occurring over a period of three weeks to a month.  After having a normal chest x-ray and EKG in the emergency department, the Veteran was admitted to the hospital for observation.  On the second day, he reported having some intermittent right sided chest pain.  The pertinent diagnoses were asthma, restrictive air way disease secondary to toxin exposure in the Gulf war.  

The basis for the prior denial was that the Veteran did not have a current lung disorder which was related to service.  The private treatment records added to the record reveal that the Veteran has been diagnosed with various lung disorders.  The September 2016 private hospital report noted diagnoses of asthma and restrictive air way disease; and, the report specifically indicated that those conditions are secondary to toxin exposure in the Gulf war.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

For these reasons, the Board finds that the evidence received since the January 2010 rating decision is new and material to reopen service connection for a lung disorder, to include restrictive airway disease and asthma, also claimed as due to exposure to chemical during the Gulf War.  In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for a lung disorder, to include restrictive airway disease and asthma, also claimed as due to exposure to environmental hazard in the Gulf War is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  

III.  General Service Connection Provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).   

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  S/C-Low back disorder.

The Veteran seeks service connection for a low back disorder.  The Veteran essentially claims that his low back disorder developed as a result of his service-connected left hip strain with trochanterica bursitis and lower leg.  At his personal hearing in October 2017, the Veteran maintained that his low back disorder developed as a result of his eight years flying helicopters.  Alternatively, he argued that the back problem is related to his service-connected left ankle disorder.  

Significantly, the records reflect that service connection is currently in effect for status postoperative residuals of fracture of head of fibula, tip of medial malleolus; and left ankle with disruption of syndesmosis, evaluated as 20 percent disabling.  Service connection was also granted for left hip strain with trochanteric bursitis by the RO in a January 2010 rating decision, and currently assigned a 10 percent disability rating.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a low back disorder, currently diagnosed as degenerative disc disease of the lumbar spine.  In this regard, the STRs are negative for any complaints, diagnoses, or treatments for a low back disorder.  A flight examination in January 1994 was negative for any low back disorder.  

The first clinical documentation of the onset of a chronic low back disorder is dated in June 2012, more than 18 years after service separation from his period of military service.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

Other than the Veteran's assertions, there is no evidence indicating that there is a relationship between the Veteran's current low back disorder and military service, to include his service connected left hip disorder.  Rather, following the VA examination in June 2012, the examiner reviewed the medical records and opined that the claimed low back condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that there is not a nexus between the Veteran's hip and tibia conditions and his degenerative disc disease.  The examiner noted that the Veteran does not walk with a limp to suggest any increased pressure to the low back.  The examiner further noted that, according to medical literature, disc degeneration is related to the normal aging process.  Consequently, the medical opinion evidence is against the claim.  

The Board has also considered the Veteran's statements asserting a nexus between his degenerative joint disease of the lumbar spine and his service-connected left hip and ankle disabilities.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of degenerative disc disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Further, the etiology of the Veteran's low back disorder is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.  As the record does not reflect that the Veteran has such understanding or ability to relate a low back disorder to his service-connected left hip and ankle disabilities, any contention regarding the claimed relationship does not have probative value.  The Board places great weight upon the June 2012 opinion of the DBQ examiners, in part, because a competent medical opinion on how a low back disability is related to the service-connected left hip and ankle disorder requires expert understanding of anatomy and the largely unseen, unobservable mechanics within the musculoskeletal system.  

In sum, review of STRs, post-service treatment records, and the VA examination weigh against finding that there is a relationship (either causation or aggravation) between the currently diagnosed degenerative disc disease and he service-connected left hip and ankle disorders.  Therefore, service connection for a low back disorder based upon a secondary theory of entitlement is not warranted.  38 C.F.R. § 3.310 (a).   

No other evidence of record relates either by causation or aggravation a low back disorder to the Veteran's service-connected left hip and ankle disabilities.  The Board therefore finds that a preponderance of the evidence is against the claim of service connection for a low back disorder as secondary to the Veteran's service-connected left hip and ankle disabilities.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

B.  S/C-Right hip disorder.

The Veteran contends that he has a right hip disorder, which developed as a result of his service-connected left hip disorder.  Relevant evidence of record consists of service treatment records (STRs), VA and private treatment records, a June 2012 VA examination, as well as the Veteran's statements.  

Service connection for left hip strain with trochanteric bursitis was granted by the RO in a January 2010 rating decision, and currently assigned a 10 percent disability rating.  

The Veteran's STRs are silent as to complaints, diagnoses, or treatments for a right hip disorder.  

The Veteran's claim for service connection for a right hip disorder (VA Form 21-0820) was received in January 2012.  Submitted in support of the claim were numerous VA and private treatment records which reflect complaints, treatments, and diagnoses for various conditions, but nothing regarding the right hip.  

On the occasion of a VA examination in June 2012, the Veteran reported that he had physical therapy for the left hip and his right hip started to bother him.  The Veteran indicated that his right hip locks up and has caused sciatic pain.  He complained of burning pain in the hips.  Following the examination, the examiner stated that no right hip condition was found on this examination.  The examiner explained that the pain the Veteran complained of in the right hip area was radiculopathy from his back condition.  The examiner stated that since no hip condition was present, no opinion was needed.  

Upon review of the evidence, the Board finds that there is no evidence of a current diagnosis for a right hip disorder throughout the appeal period.  Accordingly, the Board must deny service connection for a right hip disorder.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995).  

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  

In this case, a diagnosis of a right hip disorder is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of a hip disorder is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have a current diagnosis of a right hip disorder.  Thus, the claim of service connection for a right hip disorder, secondary to the service-connected left hip disorder must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C. § 5107 (b).  

C.  S/C-Left heel spur.

The Veteran maintains that he is entitled to service connection for a bone spur on the left heel.  The Veteran asserts that the bone spur developed as a result of the service-connected left ankle disorder.  At his personal hearing in October 2017, the Veteran indicated that he developed the bone spur in his left heel probably four to five years ago; his primary care doctor has attributed the heel condition to his left ankle condition.  

In this regard, the Board notes that service connection for fracture of the left ankle and leg with torn syndesmosis was granted by the RO in a September 1994 rating decision, and is currently assigned a 20 percent disability rating.  

The Veteran's claim for service connection for heel spur secondary to the left ankle disorder (VA Form 21-0820) was received in January 2012.  In this regard, the STRs show that a periodic examination in November 1990 noted that the Veteran sustained a 4" cut on his left heel in 1989.  

Submitted in support of the claim were numerous VA and private treatment records which reflect ongoing treatment for the left ankle disorder.  These records do not reflect any treatment for the right heel spur.  

The Veteran underwent a VA examination in June 2012, at which time he reported that he developed a raised area on the back of the left heel and his doctor told him it was probable calcium build up.  The Veteran noted that x-rays have revealed findings of heel spurs.  He denied any pain associated with the spur.  Following a physical examination, the examiner reported a diagnosis of asymptomatic calcaneal spur, left heel, with a date of onset of 2011.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  The examiner stated that there is no nexus between the hip or tibia conditions and the development of heel spurs.  The examiner observed that, according to literature, heel spurs can develop due to prolong stress on the heels or due to the aging process.  He noted that the Veteran does not walk with a limp to suggest any increased stress on the heels.  

It is clear from this language that the examiner found no relationship between the asymptomatic calcaneal heel spur, left and the left ankle disorder.  The lack of a connection (nexus) between the two encompasses both causation and aggravation (which is no more than causation of a part of the disability - the part chronically worsened).  

Whether there is a proximate relationship between the Veteran's heel spur and his service-connected left ankle disorder is a complex medical question, as is evident from the VA medical opinion.  Clearly, there are numerous factors that can influence the claimed disability.  The Veteran has not demonstrated the medical expertise required to determine the cause of his calcaneal heel spur or any relationship it may have to his left ankle disorder.  Therefore, his opinion regarding such relationship is not competent evidence.  

The June 2012 VA examiner examiner's opinion is the most probative evidence of record on any proximate relationship between the Veteran's left heel spur and his left ankle disorder.  Therefore, the Board finds that the preponderance of evidence is against the claim of entitlement to VA disability benefits for left heel spur.  Hence, the appeal as to this issue must be denied.  

IV.  Legal Analysis-Service connection for hyperventilation and anxiety.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally, without the express written consent of the Veteran.  38 C.F.R. § 20.204 (c) (2017).  

By a rating decision dated in July 2012 rating decision, the RO denied service connection for hyperventilation syndrome and anxiety.  The Veteran perfected an appeal of the claim by filing a substantive appeal (VA Form 9), in May 2013.  However, at his Videoconference hearing in October 2017, the Veteran indicated that he wished to withdraw the claim of entitlement to service connection for hyperventilation syndrome and anxiety.  

As the Veteran withdrew his appeal as to the issue of entitlement to service connection for hyperventilation syndrome and anxiety, there remains no allegation of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for hyperventilation syndrome and anxiety; that issue is therefore dismissed.  

ORDER

New and material evidence not having been received, the claim of service connection for bilateral hearing loss is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a lung condition, including asthma, secondary to exposure to environmental hazard in the Gulf war is reopened.  

Service connection for a low back disorder, secondary to the service-connected left hip and ankle disabilities, is denied.  

Service connection for a right hip disorder, secondary to the service-connected left hip and ankle disabilities, is denied.  

Service connection for left heel spur, secondary to the service-connected left ankle disorder, is denied.  

The appeal for entitlement to service connection for hyperventilation syndrome and anxiety is dismissed.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A  (2012).  The specific bases for remand are set forth below. 

A.  S/C-lung disorder, including asthma.

The Veteran essentially contends that his current lung disorder, diagnosed as mixed obstructive restrictive lung disease and asthma, was caused by his exposure to environmental hazards while on active duty in the Persian Gulf.  At his personal hearing in October 2017, the Veteran maintained that, while on active duty during Desert Storm, they were exposed to chemicals and irritants flying assault helicopters; they did assaults both to the Euphrates River and some other questionable places, including chemical facilities.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.   See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159 (c)(4) (2017).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

As service personnel records establish that the Veteran served in South West Asia during the Persian Gulf War, exposure to fumes and chemicals from burning oil wells is consistent with the circumstances of his service.  

In June 2012, the Veteran was afforded a VA contract examination, at which time the examiner noted a diagnosis of mixed obstructive restrictive lung disease.   However, the examination report did not contain an opinion as to whether his mixed obstructive restrictive lung disease is related to service.  

Of record is primary care note, dated in August 2012, indicating that the Veteran was seen for evaluation.  It was noted that his last PFTs confirmed progressive restrictive pulmonary disease of undetermined etiology.  It was also noted that the Veteran is a non-smoker past and present.  The examiner stated that "it would appear at least as likely as not that his restrictive pulmonary disease is related to Gulf War exposure.  However, the primary care physician's opinion is speculative in nature and does not provide an adequate rationale, such that an award of service connection may be made at this time.  See Id.  at 124 ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  

Also submitted in support of the claim was a hospital summary from DLP Marquette General Health System, dated in September 2016, which shows that the Veteran was admitted to the hospital from the emergency department where he was seen after experiencing intermittent chest pain.  He stated that he had had intermittent chest pain occurring over a period of three weeks to a month.  After having a normal chest x-ray and EKG in the emergency department, the Veteran was admitted to the hospital for observation.  On the second day, he reported having some intermittent right sided chest pain.  The pertinent diagnoses were asthma, restrictive air way disease secondary to toxin exposure in the Gulf war.  In forming the above opinion, the examiner provided no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (requiring VA medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  

In light of the foregoing, the Board notes that the medical evidence is in conflict regarding the specific nature of the Veteran's lung disorder.  The Board is of the opinion that the Veteran should be afforded a VA examination, preferably by a pulmonary specialist, to determine the etiology of all current lung disorders, and their relationship, if any, to his period of service, to include any environmental hazard exposure resulting from his period of Gulf War service.  

B.  S/C for a bilateral knee condition.

The Veteran maintains that he developed problems with his knees as a result of his left ankle disorder.  At his personal hearing in October 2017, the Veteran related that he was recently diagnosed with patellofemoral degenerative changes in both knees.  The Veteran indicated that he started experiencing problems with his left knee in service.  He sought treatment for left knee pain in August 1992.  He also received treatment in January 1994; he stated that left knee pain was associated with right medical malleolus chip fracture in the left ankle.  The first time he received treatment for the knees after service was in March 1996.  The Veteran related that both knees have been bothering him since service.  Both knees have a patella tracking problem.  The Veteran maintained that his bilateral knee disorder is associated with the left ankle disorder.  

The STRs reflect that the Veteran was seen for complaints of left knee pain with activity associated with the left ankle fracture.  

In June 2012, the Veteran was afforded a VA examination; following the examination, the examiner stated that no knee conditions were found on the examination.  

However, treatment records submitted at the hearing reflect findings of a current bilateral knee disorder.  The records show that the Veteran was seen at an orthopedic office on June 23, 2017; the examiner stated that he saw the Veteran in April 2017, at which time he was having issues with left knee joint.  He was being seen with problems with his left lower extremity.  He also stated that he was having similar problems with the right knee.  The assessment was chronic fracture with degenerative changes in the ankle, and bilateral patellofemoral tracking issues.  

Thus, the examiner's findings that there was no evidence of a current bilateral knee condition were based on an inaccurate premise, and are therefore inadequate for evaluation purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  

Based on the foregoing, the Board will remand for a new examination and to obtain an adequate medical opinion.  In offering an opinion, the examiner must consider the Veteran's lay statements and testimony regarding service incurrence and continuity of symptoms since service, as well as his statements regarding the impact that his left ankle disorder had on his knees.

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from June 2012 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.  

2.  Ensure that the Veteran is scheduled for a VA examination, preferably by a pulmonary specialist, to determine the nature and etiology of any current lung/respiratory disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner in conjunction with the examination.  For any diagnosed disorder, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service or is otherwise related to service, to include environmental exposures during the Persian Gulf War.  If the examiner concludes that the Veteran does not currently have a diagnosable lung condition or disorder, he or she should explain why.  Complete detailed rationale is requested for each opinion that is rendered.  

3.  Ensure that the Veteran is scheduled for a VA orthopedic examination to determine the nature and etiology of any right and/or left knee condition.  The entire must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms.  The examiner is requested to set forth all manifestations of the knee disabilities and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that any knee disability was caused by or had onset during the Veteran's active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any knee disability was caused by the Veteran's service-connected left ankle disability?

(c) Is it is as least as likely as not (50 percent probability or greater) that any knee disability has been chronically worsened by the Veteran's service-connected left ankle disability?   The examiner must include a detailed rationale for all opinions provided. 

4.  The AOJ must ensure that all requested actions have been taken to comply with VA's duty to assist.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, furnish to him and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


